                Case: 1:17-cv-09070 Document #: 40 Filed: 11/14/18 Page 1 of 1 PageID #:125
                      lf   you need additional space for ANY section, please attach an additional sheet and reference that section.I
                                                                                                                                                u^

   FILED                                      UNITED STATES DISTRICT COURT
       ilov   I 120td(b                       NORTHERN DISTRICT OF ILLINOIS

    TI.IOMASqBRUTON
 CIERK U.S. DISTRICT COURT
                                                                                   case Num ber:        /0//    <   /7O
                                Plaintiff
                                                                                   Judge: 5 A. fo / G I // tol                         (a,fs ra a/7/
                     fr+r)J J?&rtd/,-/
                                                                                   Magistrate Judge:

                                Defendant

                      Nalra-

                                ruuy'ro,/ C"mf/oi,''t/
V\Q"h'ry'        to        l"aofeil               uf /n/                  Cqee, //um/<r                               /7<t/?o7o
Ct-? a t /19
 c
i/"*  l/'o/ro o P Aout -T                                          hrc..s i'ru.),t r)/ o /7                         r?n      {*ra.
                                                                             J"
f f o/"r// O^r t,/t)lo,/(
tf R^, <
a)U,ffZ,,/1
i) fltea./; /i/7

                                   @/p^
                                    tl)//t20F
                      [f   you need additional space for ANY section, please attach an additional sheet and reference that section.l
